--------------------------------------------------------------------------------


Exhibit 10.6


 

Equity Pledge Agreement

This Equity Pledge Agreement (“Agreement”) is entered into as of November 13,
2007 by and among:

 

“Pledgor A”

 

Xiaozhi ZHANG (张小知)

ID Card Number:

 

Address:

 

Telephone:

 

 

“Pledgor B”

 

Xiaohong DONG (董晓虹)

ID Card Number:

 

Address:

 

Telephone:

 

 

“Company”

 

Beijing BBMAO Network Technology Co., Ltd. (北京比比猫网络技术有限公司)

Address:

Suite 418, No. 17, Xiaoying Road, Chaoyang District, Beijing, People’s Republic
of China

Represented By:

Xiaozhi ZHANG (张小知)

Telephone:

 

 

“Pledgee”

 

BWA (Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司)

Address:

Suite 1201, Shanghai Times Square, No. 93, Middle Huai Hai Road, Luwan District,
Shanghai, People’s Republic of China

Represented By:

 

Telephone:

 

 

Pledgor A and Pledgor B are collectively referred to as “Pledgors”.

 

--------------------------------------------------------------------------------



 

WHEREAS,

 

(1)

Pledgors are the registered shareholders of the Company.  Pledgors legally hold
all shares of the Company (“Company Shares”) and will hold all company shares on
the date the parties execute this Agreement.  Each Pledgor’s contribution of the
Company’s Registered Capital and the Share Holding Proportion are identified in
Exhibit I.

 

(2)

Pursuant to that certain Exclusive Management Consulting Services Agreement
between the Pledgee, the Company and the Pledgors dated as of November 23, 2007,
that certain Exclusive Technology Consulting Agreement between the Pledgee and
the Company dated as of November 13, 2007, and that certain Purchase Option
Agreement between the Pledgee, the Company and the Pledgors dated as of November
13, 2007 (collectively, the “Business Cooperation Agreements”), the Pledgors
have guaranteed the performance by themselves, and by the Company of its
obligations under the Business Cooperation Agreements, as that term is defined
therein, and have agreed to pledge all of the Company shares they own (the
“Pledged Equity”) to secure that guarantee.

 

Through the friendly negotiation, the parties hereby agree:

 

ARTICLE 1

 

EQUITY PLEDGE

 

1.1

Pledgee will own priority of payment of the interest from the Pledged Equity
converted into money, or the money from Pledged Equity’s auction or sale
(“Pledge Right”).  The effectiveness of the Pledge Right will extend to any
bonus arising from the Pledged Equity.

 

1.2

Pledgors will identify the agreement concerning the Pledged Equity in Company’s
shareholders’ prospectus on the day of execution and deliver the share
contribution certificate of the Company to the Pledgee within three (3) days
from the date of execution.  The bonus Pledged Equity will be deposited into a
bank account appointed and supervised by Pledgee.

 

1.3

The scope of the pledge guarantee hereby includes any payment under the Business
Cooperation Agreements, any and all associated penal sum(s) and other expenses
incurred in connection with the pledge guarantee as well as the expense of
realizing the Pledgee's rights,.

 

1.4

Pledgors will not hold Pledgee responsible for any decrease in value of the
Pledged Equity during the period this Agreement is in effect.

 

1.5

If the Pledgors engage in activity to intentionally reduce the value of the
Pledged Equity, Pledgee may auction or sell off the Pledged Equity, and Pledgors
agree to use the money from the auction or sale of the Pledged Equity to pay off
the debts guaranteed by the Pledged Equity in advance.

 

1.6

Pledgors may contribute additional capital into Company only with the prior
written consent of Pledgee.  This increased capital contribution regarded as
additional Pledged Equity.

 

1.7

The period of Pledged Equity under this Agreement will commence on the date the
Pledged Equity is registered in Company’s shareholders prospectus, and ends on
the date when the Pledgors and the Company satisfies their obligations under the
Business Cooperation Agreements.

 

2

 

--------------------------------------------------------------------------------



 

ARTICLE 2

 

WARRANTY AND COMMITMENT OF PLEDGOR

 

Pledgors hereby warrant and represent respectively and collectively to Pledgee
as follows:

 

2.1

Pledgors have read this entire Agreement and understands the content contained
herein.

 

2.2

All expressions of Pledgors’ intent contained in this Agreement are true.

 

2.3

Pledgors’ execution and fulfillment of this Agreement is voluntary.

 

2.4

Pledgors are the legal owner of the Pledged Equity and warrants that there is no
current ownership dispute of Pledged Equity.  Pledgors will be entitled to
dispose of the Pledged Equity and any part of such equity.

 

2.5

With the exception of the pledge rights identified in this Agreement, there are
no other outstanding pledge rights and benefits or third party’s pledge rights
and benefits on the Pledged Equity identified in this Agreement.

 

2.6

All documents, information and reports provided by Pledgors to Pledgee were
true, complete and effective at the time of their production and are true,
complete and effective as of the date of execution of this Agreement.

 

2.7

Without the prior written agreement of Pledgee, Pledgors will not transfer the
Pledged Equity, make any other agreement or pledge concerning the Pledged Equity
or take any action that will dispose or negatively influence the Pledged Equity
or Right.

 

2.8

Pledgors will immediately inform Pledgee in writing of any possible event or act
which may affect the Pledge Right.

 

2.9

Pledgors will take every necessary measure and sign every necessary document to
ensure the Pledge Right can be exercised and realized.

 

ARTICLE 3

 

WARRANTY AND COMMITMENT OF COMPANY

 

3.1

Company hereby agrees that it will take joint responsibility with Pledgors’ for
the warranties and representations made by Pledgors to Pledgee in Article 2.

 

3.2

Company promises that it will not pass any resolutions concerning the Pledge
Right which may have an affect on the exertion and realization of the Pledge
Rights under this Agreement.

 

ARTICLE 4

 

LIFE AND TRANSFER OF AGREEMENT

 

4.1

This Agreement will be effective on the execution date of this Agreement, and
will end on the date Pledgors fulfill the obligations of paying off the loan
under the Loan Agreement.

 

4.2

This Agreement is binding on all legal heirs and/or successors of the parties
hereby.

 

3

 

--------------------------------------------------------------------------------



 

 

4.3

This Agreement, nor any of the duties and obligations identified herein, can be
transferred to a third party, except by Pledgee’s prior written consent.

 

ARTICLE 5

 

FORCE MAJEURE

 

5.1

“Force Majeure” under this Agreement is identified as war, fire acts of god,
such as an earthquake or flood, as well as government order, government action,
or related laws and regulations that are unforeseeable, irresistible and/or
unavoidable events (“Force Majeure event”).

 

5.2

Any Party who fails to perform or fails all or any partial obligations under
this Agreement (“Breaching Party”) due to a Force Majeure will not be held
responsible for the breach if the Breaching Party has taken every effort to
fulfill its other obligations under this Agreement.  Once the Force Majeure
event no longer prevents the Breaching Party from fulfilling its obligations
under this Agreement, the Breaching Party agrees to recommence performance of
its obligations. If the Force Majeure event has made fulfillment of this
Agreement impossible, the Parties will make best efforts to fulfill the purpose
of this Agreement.

 

ARTICLE 6

 

NOTICES

 

6.1

Any notice, request, demand or other communication required by this Agreement or
made according to this Agreement will be delivered to the relevant Party in
writing.

 

6.2

Notices given by personal delivery or mail will be deemed effective on the date
of receipt.  Notices given by facsimile transmission or email will be deemed
effective on the date of transmission or, if the transmission date is not a
working day or the transmission time is after regular business hours (defined as
9:00-18:00), then the effective date will be the first (1st) business day
following the date of transmission.

 

ARTICLE 7

 

LIABILITIES FOR BREACH OF CONTRACT

 

7.1

If any Party to this Agreement fails in any of its representations, warranties
or covenants under this Agreement, or if fails to perform any of its obligations
under this Agreement, such failure will constitute a breach under this Agreement
(“Breach”).

 

7.2

The Party that does not breach this Agreement (“Non-breaching Party”) will have
the right to require the Breaching Party to rectify or take remedial actions
within an agreed period.  If the Breaching Party fails to rectify its breaching
activities within the agreed period, the Non-Breaching Party has the right, at
its own discretion, to choose one of the following remedies: (1) terminate this
Agreement and require the Breaching party to compensate all the losses incurred
to the other Party due to its Breach; or (2) require enforcement of the
obligations of the Breaching Party under this Agreement and require compensation
for all losses incurred to the other party due to the Breach.

 

4

 

--------------------------------------------------------------------------------



 

ARTICLE 8

 

APPLICABLE LAWS AND SETTLEMENT OF DISPUTES

 

8.1

This Agreement will be governed by and construed in accordance with the laws of
the People’s Republic of China.

 

8.2

In the event of a dispute arising from, or in connection with, this Agreement,
the Parties will first attempt to resolve the dispute through friendly
consultations.  In the event that satisfactory resolution is not reached within
thirty (30) days after the occurrence of such dispute, the parties will submit
the dispute for resolution by arbitration to the China International Economic
and Trade Arbitration Commission (“Commission”) in Beijing, in accordance with
the then-effective procedural rules of the Commission.  The arbitration will be
conducted in Chinese.  The arbitral award will be final and binding upon all
Parties.  The arbitration fee will be born by the losing Party.  All other terms
in this Agreement, other than the disputed portion of this Agreement, will
remain effective.

 

ARTICLE 9

 

MISCELLANEOUS

 

9.1

This Agreement is written in Chinese and English and has five (5) counterparts,
with each Party holding one (1) counterpart of each version.  In the case of
conflicts between the Chinese and English versions, the English version shall
prevail.

 

9.2

The headings contained in this Agreement are inserted for convenience only and
should not be interpreted as having any affect on the meaning or interpretation
of this Agreement or any provision hereof.

 

9.3

This Agreement will take effect upon execution and will be binding on the
Parties.

 

9.4

Each part of this Agreement is intended to be severable.  If any term, covenant,
condition or provision hereof is unlawful, invalid or unenforceable for any
reason whatsoever, then all such remaining parts hereof will be valid and
enforceable and have full force and effect as if the invalid or unenforceable
part had not been included in the Agreement.

 

9.5

This Agreement may not be amended, altered or modified except by a subsequent
written document signed by all Parties.

 

[The remainder of this page is intentionally left blank.]




5

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Equity Pledge Agreement has been executed by the
Parties on the date first above written.

 

“Pledgee”

“Company”

BWA (Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司)

Beijing BBMAO Network Technology Co., Ltd. (北京比比猫网络技术有限公司)







By: __________________________







By: __________________________













Its: __________________________

   

“Pledgor A”

“Pledgor B”

Xiaozhi ZHANG (张小知)

Xiaohong DONG (董晓虹)







By: /s/Xiaozhi Zhang







By: Xiaohong Dong

   




6

 

--------------------------------------------------------------------------------

 